DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over machine English translation of Noboru et al. (JP 2001/294499 2001-10-23) in view of Ohtani et al. (US 2010/0289033) and Powell et al. (US 2006/0073707).
Noboru discloses a SiC single crystal wafer with a (0001) plane orientation and having a bore diameter of 50 mm or more wherein the wafer is used as an optical device or a substrate for an electronic device [0001, 0007 & 0014].  Additionally, the reference discloses the single crystal wafer has a deviation of the growth plane orientation between arbitrary two points in the wafer plane of 30 seconds/cm or less [0007].  Note that while the reference does not specifically disclose how the points are measured, the reference does disclose the plane deviation as less than 30 seconds/cm between arbitrary two points, which is considered to include points that are centers of spots formed by irradiating said main surface with an X-ray; see Noboru [0008]: deviation in crystal orientation is investigated by high resolution X-ray diffraction, X-ray topography or the like.  See also MPEP 2113.
	The reference, however, fails to disclose the SiC crystal as 4H-SiC wherein the main surface has an off angle of 0° or in a range 4° to 15°.
	Ohtani discloses 4H-polytype single-crystal SiC substrate with an off-angle of 8° from the (0001) Si plane [0036 & 0038].  The reference further discloses 4H-polytype single-crystal SiC has an electron mobility of more than two fold that of 6H-polytype as well as a smaller anisotropy of its electrical conductivity, which has led to almost all SiC 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Noboru to be a 4H-polytype single-crystal with an off-angle of 8° given the 4H-polytype has high electron mobility and almost all SiC power devices are produced using the 4H-polytype and given an 8° off-angle is generally used for SiC homoepitaxial growth, see above discussion.  Note that while the references do not specifically disclose that the plane orientation difference is measured using an X-ray, the method of obtaining a measurement does not structurally limit the final product; see MPEP 2113 and Noboru [0008].
Both references fail to disclose the claimed screw dislocation density.
Powell discloses a high quality single crystal wafer of SiC having a screw dislocation density of less than 2000 cm-2, see abstract.  Additionally, the reference discloses that defects such as screw dislocations in a SiC crystal may cause devices grown on the crystal to incorporate the defects [0009].  The reference further discloses the presence of a large of number of screw dislocations can also lead to the presence of other defects, such as micropipes and hexagonal voids [0010].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the wafer of Noboru to have the screw dislocation density of Powell in order to provide for a wafer used as precursors for semiconductor purposes and to seeded sublimation growth of large high-quality silicon carbide single crystals; see Powell [0002] and MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.
	Applicant argues that the claimed dislocation density range has unexpected results.  Specifically, a main surface with the claimed dislocation density has a plane orientation difference between any two points spaced apart from each other by 1 cm in said main surface being 25 seconds or less; see Applicant’s specification Tables 1 through 3.  When the dislocation density is greater than 500/cm2, the spacing includes value of 25 seconds or more.  Additionally, in response to the Examiner’s Answer, Applicant argues that the dislocation density is a patentable physical feature; therefore, claim 5 is not required to recite the disclosed method.  As such, Applicant concludes that the claimed range has unexpected results, and that Powell fails to teach claimed dislocation density.  Examiner respectfully disagrees.
 As discussed above and previously, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; see MPEP 2144.05 I.  Powell teaches a high quality single crystal wafer of SiC having a screw dislocation density of less than 2000 cm-2 and that the presence of a large number of defects may cause devices grown on the crystal to incorporate the defects, see abstract and [0009].  Less than 2000 cm-2 as disclosed by the reference overlaps Applicant’s claimed range of 20/cm2 or more and 1000/cm2 or less.  
Applicant can rebut a prima facie case of obviousness by showing criticality of the claimed range or by showing that the prior art teaches away; see MPEP 2144.05 III.  
Specifically, Applicant’s Tables 1 through 4 provide data showing that when the dislocation density is within the claimed range and when the temperature gradient is 30°C/cm or less, then the spaced apart points are 32 seconds or less.  Applicant’s Tables 5 through 8 provide data regarding whether a mixture of a different polytype was observed.  Examiner notes, however, that the results in Applicant’s tables are for a crystal grown on a main surface by sublimating silicon carbide source material while maintaining a temperature between any two points in the silicon carbide source material at 30°C/cm or less whereas claim 5 does not require the disclosed method; see MPEP 716.02(d).  Further, while Applicant argues that the process limitation is not required to be claimed, Applicant’s argument of unexpected results is based on data for a crystal grown using a specific process, which is not claimed.  As such, the data is not commensurate in scope with the claims; see MPEP 716.02(d).
Additionally, in order to show unexpected results, Applicant must provide a sufficient number of tests both inside and outside the claimed range; see MPEP 716.02 (d) II.  Note that Applicant has not provided any data points above the claimed range.  Examiner further notes that Applicant has not provided a comparison with the closest prior art; see MPEP 716.02 (e).  
prima facie case of obviousness, the rejection under 35 U.S.C. 103 is respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAURA A AUER/Primary Examiner, Art Unit 1783